                              Case 20-71227-pmb Doc 75-2 Filed 03/05/21 Debtors'Entered Exhibit
                                                                                        03/05/21211:47:18 Desc
Areu Studios Pro Forma
                         Exhibit 2: Greenberg Georgia Firm and TV Studio Holdings LLC Financial Projecti Page 1 of 5

Net Operating Income and Cash Flows

                                 Month          1           2           3           4           5           6           7           8           9         10          11          12
                                  Year          1           1           1           1           1           1           1           1           1          1           1           1

Revenue
  Existing Stages                        149,764     149,764     149,764     149,764     149,764     149,764     149,764     149,764     149,764     149,764     149,764     149,764
  Existing Office / Production           205,116     205,116     205,116     205,116     205,116     205,116     205,116     205,116     205,116     205,116     205,116     205,116
  Revenue Share / Passthrough             50,000      50,000      50,000      50,000      50,000      50,000      50,000      50,000      50,000      50,000      50,000      50,000
  Additional Services / Other              6,667       6,667       6,667       6,667       6,667       6,667       6,667       6,667       6,667       6,667       6,667       6,667
  Car Process                                  0           0           0      21,600      21,600      21,600      21,600      21,600      21,600      21,600      21,600      21,600
Total Rental Revenue                     411,546     411,546     411,546     433,146     433,146     433,146     433,146     433,146     433,146     433,146     433,146     433,146
  Reimbursements                           9,333       9,333       9,333       9,333       9,333       9,333       9,333       9,333       9,333       9,333       9,333       9,333
Total Revenue                            420,880     420,880     420,880     442,480     442,480     442,480     442,480     442,480     442,480     442,480     442,480     442,480

Expenses
  Executive Compensation                  41,667      41,667      41,667      41,667      41,667      41,667      41,667      41,667      41,667      41,667      41,667      41,667
  Other Employee Compensation             25,000      25,000      25,000      25,000      25,000      25,000      25,000      25,000      25,000      25,000      25,000      25,000
  Repairs & Maintenance                   20,833      20,833      20,833      20,833      20,833      20,833      20,833      20,833      20,833      20,833      20,833      20,833
  Utilities                               20,000      20,000      20,000      20,000      20,000      20,000      20,000      20,000      20,000      20,000      20,000      20,000
  Security                                26,667      26,667      26,667      26,667      26,667      26,667      26,667      26,667      26,667      26,667      26,667      26,667
  G&A                                      3,000       3,000       3,000       3,000       3,000       3,000       3,000       3,000       3,000       3,000       3,000       3,000
  Contractors                             23,000      23,000      23,000      23,000      23,000      23,000      23,000      23,000      23,000      23,000      23,000      23,000
  Travel and Entertainment                 4,167       4,167       4,167       4,167       4,167       4,167       4,167       4,167       4,167       4,167       4,167       4,167
  Marketing/Promotion/Website              3,117       3,117       3,117       3,117       3,117       3,117       3,117       3,117       3,117       3,117       3,117       3,117
  Healthcare Expense                       7,500       7,500       7,500       7,500       7,500       7,500       7,500       7,500       7,500       7,500       7,500       7,500
  Legal and Professional                  14,167      14,167      14,167      14,167      14,167      14,167      14,167      14,167      14,167      14,167      14,167      14,167
  Real Estate Taxes                       36,225      36,225      36,225      36,225      36,225      36,225      36,225      36,225      36,225      36,225      36,225      36,225
  Insurance                               10,667      10,667      10,667      10,667      10,667      10,667      10,667      10,667      10,667      10,667      10,667      10,667
Total Expenses                           236,008     236,008     236,008     236,008     236,008     236,008     236,008     236,008     236,008     236,008     236,008     236,008

Net Operating Income                     184,871     184,871     184,871     206,471     206,471     206,471     206,471     206,471     206,471     206,471     206,471     206,471

Cash Flows
Debt Proceeds - for Creditors
Creditor Payment - at Close
TP Krog                                   (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)
Creditor and Other Payments - Ongoing     (74,121)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)
Maintenance Capex                          (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)
Debt Service                             (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)
New Equity                                 98,580      75,955      75,955      54,355      54,355      54,355      54,355      54,355      54,355      54,355      54,355      54,355
Debt Draws                                      0           0           0           0           0           0           0           0           0           0           0           0
Net Cash Flows                                  0           0           0           0           0           0           0           0           0           0           0           0

Change in Cash
Beginning Balance                               0           0           0           0           0           0           0           0           0           0           0           0
Change in Cash                                  0           0           0           0           0           0           0           0           0           0           0           0
Ending Cash Balance                             0           0           0           0           0           0           0           0           0           0           0           0
                              Case 20-71227-pmb Doc 75-2 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
Areu Studios Pro Forma
                         Exhibit 2: Greenberg Georgia Firm and TV Studio Holdings LLC Financial Projecti Page 2 of 5

Net Operating Income and Cash Flows

                                 Month        13          14          15          16          17          18          19          20          21          22          23          24
                                  Year         2           2           2           2           2           2           2           2           2           2           2           2

Revenue
  Existing Stages                        153,812     153,812     153,812     153,812     153,812     153,812     153,812     153,812     153,812     153,812     153,812     153,812
  Existing Office / Production           211,427     211,427     211,427     211,427     211,427     211,427     211,427     211,427     211,427     211,427     211,427     211,427
  Revenue Share / Passthrough             51,500      51,500      51,500      51,500      51,500      51,500      51,500      51,500      51,500      51,500      51,500      51,500
  Additional Services / Other              6,833       6,833       6,833       6,833       6,833       6,833       6,833       6,833       6,833       6,833       6,833       6,833
  Car Process                             22,248      22,248      22,248      22,248      22,248      22,248      22,248      22,248      22,248      22,248      22,248      22,248
Total Rental Revenue                     445,820     445,820     445,820     445,820     445,820     445,820     445,820     445,820     445,820     445,820     445,820     445,820
  Reimbursements                           9,653       9,653       9,653       9,653       9,653       9,653       9,653       9,653       9,653       9,653       9,653       9,653
Total Revenue                            455,473     455,473     455,473     455,473     455,473     455,473     455,473     455,473     455,473     455,473     455,473     455,473

Expenses
  Executive Compensation                  42,083      42,083      42,083      42,083      42,083      42,083      42,083      42,083      42,083      42,083      42,083      42,083
  Other Employee Compensation             26,250      26,250      26,250      26,250      26,250      26,250      26,250      26,250      26,250      26,250      26,250      26,250
  Repairs & Maintenance                   21,563      21,563      21,563      21,563      21,563      21,563      21,563      21,563      21,563      21,563      21,563      21,563
  Utilities                               20,800      20,800      20,800      20,800      20,800      20,800      20,800      20,800      20,800      20,800      20,800      20,800
  Security                                27,467      27,467      27,467      27,467      27,467      27,467      27,467      27,467      27,467      27,467      27,467      27,467
  G&A                                      3,090       3,090       3,090       3,090       3,090       3,090       3,090       3,090       3,090       3,090       3,090       3,090
  Contractors                             24,150      24,150      24,150      24,150      24,150      24,150      24,150      24,150      24,150      24,150      24,150      24,150
  Travel and Entertainment                 4,292       4,292       4,292       4,292       4,292       4,292       4,292       4,292       4,292       4,292       4,292       4,292
  Marketing/Promotion/Website              3,210       3,210       3,210       3,210       3,210       3,210       3,210       3,210       3,210       3,210       3,210       3,210
  Healthcare Expense                       7,875       7,875       7,875       7,875       7,875       7,875       7,875       7,875       7,875       7,875       7,875       7,875
  Legal and Professional                  14,592      14,592      14,592      14,592      14,592      14,592      14,592      14,592      14,592      14,592      14,592      14,592
  Real Estate Taxes                       37,674      37,674      37,674      37,674      37,674      37,674      37,674      37,674      37,674      37,674      37,674      37,674
  Insurance                               10,987      10,987      10,987      10,987      10,987      10,987      10,987      10,987      10,987      10,987      10,987      10,987
Total Expenses                           244,032     244,032     244,032     244,032     244,032     244,032     244,032     244,032     244,032     244,032     244,032     244,032

Net Operating Income                     211,442     211,442     211,442     211,442     211,442     211,442     211,442     211,442     211,442     211,442     211,442     211,442

Cash Flows
Debt Proceeds - for Creditors
Creditor Payment - at Close
TP Krog                                   (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)
Creditor and Other Payments - Ongoing     (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)
Maintenance Capex                          (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)
Debt Service                             (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)   (104,167)
New Equity                                 49,385      49,385      49,385      49,385      49,385      49,385      49,385      49,385      49,385      49,385      49,385      49,385
Debt Draws                                      0           0           0           0           0           0           0           0           0           0           0           0
Net Cash Flows                                  0           0           0           0           0           0           0           0           0           0           0           0

Change in Cash
Beginning Balance                               0           0           0           0           0           0           0           0           0           0           0           0
Change in Cash                                  0           0           0           0           0           0           0           0           0           0           0           0
Ending Cash Balance                             0           0           0           0           0           0           0           0           0           0           0           0
                              Case 20-71227-pmb Doc 75-2 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
Areu Studios Pro Forma
                         Exhibit 2: Greenberg Georgia Firm and TV Studio Holdings LLC Financial Projecti Page 3 of 5

Net Operating Income and Cash Flows

                                 Month        25          26          27          28          29          30          31          32          33          34          35          36
                                  Year         3           3           3           3           3           3           3           3           3           3           3           3

Revenue
  Existing Stages                        167,726     167,726     167,726     167,726     167,726     167,726     167,726     167,726     167,726     167,726     167,726     167,726
  Existing Office / Production           261,286     261,286     261,286     261,286     261,286     261,286     261,286     261,286     261,286     261,286     261,286     261,286
  Revenue Share / Passthrough             53,045      53,045      53,045      53,045      53,045      53,045      53,045      53,045      53,045      53,045      53,045      53,045
  Additional Services / Other              7,004       7,004       7,004       7,004       7,004       7,004       7,004       7,004       7,004       7,004       7,004       7,004
  Car Process                             24,825      24,825      24,825      24,825      24,825      24,825      24,825      24,825      24,825      24,825      24,825      24,825
Total Rental Revenue                     513,886     513,886     513,886     513,886     513,886     513,886     513,886     513,886     513,886     513,886     513,886     513,886
  Reimbursements                           9,985       9,985       9,985       9,985       9,985       9,985       9,985       9,985       9,985       9,985       9,985       9,985
Total Revenue                            523,870     523,870     523,870     523,870     523,870     523,870     523,870     523,870     523,870     523,870     523,870     523,870

Expenses
  Executive Compensation                  42,504      42,504      42,504      42,504      42,504      42,504      42,504      42,504      42,504      42,504      42,504      42,504
  Other Employee Compensation             27,563      27,563      27,563      27,563      27,563      27,563      27,563      27,563      27,563      27,563      27,563      27,563
  Repairs & Maintenance                   22,317      22,317      22,317      22,317      22,317      22,317      22,317      22,317      22,317      22,317      22,317      22,317
  Utilities                               21,632      21,632      21,632      21,632      21,632      21,632      21,632      21,632      21,632      21,632      21,632      21,632
  Security                                28,291      28,291      28,291      28,291      28,291      28,291      28,291      28,291      28,291      28,291      28,291      28,291
  G&A                                      3,183       3,183       3,183       3,183       3,183       3,183       3,183       3,183       3,183       3,183       3,183       3,183
  Contractors                             25,358      25,358      25,358      25,358      25,358      25,358      25,358      25,358      25,358      25,358      25,358      25,358
  Travel and Entertainment                 4,420       4,420       4,420       4,420       4,420       4,420       4,420       4,420       4,420       4,420       4,420       4,420
  Marketing/Promotion/Website              3,306       3,306       3,306       3,306       3,306       3,306       3,306       3,306       3,306       3,306       3,306       3,306
  Healthcare Expense                       8,269       8,269       8,269       8,269       8,269       8,269       8,269       8,269       8,269       8,269       8,269       8,269
  Legal and Professional                  15,029      15,029      15,029      15,029      15,029      15,029      15,029      15,029      15,029      15,029      15,029      15,029
  Real Estate Taxes                       39,181      39,181      39,181      39,181      39,181      39,181      39,181      39,181      39,181      39,181      39,181      39,181
  Insurance                               11,316      11,316      11,316      11,316      11,316      11,316      11,316      11,316      11,316      11,316      11,316      11,316
Total Expenses                           252,369     252,369     252,369     252,369     252,369     252,369     252,369     252,369     252,369     252,369     252,369     252,369

Net Operating Income                     271,501     271,501     271,501     271,501     271,501     271,501     271,501     271,501     271,501     271,501     271,501     271,501

Cash Flows
Debt Proceeds - for Creditors
Creditor Payment - at Close
TP Krog                                   (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)    (97,797)
Creditor and Other Payments - Ongoing     (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)    (51,496)
Maintenance Capex                          (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)
Debt Service                             (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)
New Equity                                 19,484      19,484      19,484      19,484      19,484      19,484      19,484      19,484      19,484      19,484      19,484      19,484
Debt Draws                                      0           0           0           0           0           0           0           0           0           0           0           0
Net Cash Flows                                  0           0           0           0           0           0           0           0           0           0           0           0

Change in Cash
Beginning Balance                               0           0           0           0           0           0           0           0           0           0           0           0
Change in Cash                                  0           0           0           0           0           0           0           0           0           0           0           0
Ending Cash Balance                             0           0           0           0           0           0           0           0           0           0           0           0
                              Case 20-71227-pmb Doc 75-2 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
Areu Studios Pro Forma
                         Exhibit 2: Greenberg Georgia Firm and TV Studio Holdings LLC Financial Projecti Page 4 of 5

Net Operating Income and Cash Flows

                                 Month        37          38          39          40          41          42          43          44          45           46           47           48
                                  Year         4           4           4           4           4           4           4           4           4            4            4            4

Revenue
  Existing Stages                        172,758     172,758     172,758     172,758     172,758     172,758     172,758     172,758     172,758      172,758      172,758      172,758
  Existing Office / Production           269,124     269,124     269,124     269,124     269,124     269,124     269,124     269,124     269,124      269,124      269,124      269,124
  Revenue Share / Passthrough             54,636      54,636      54,636      54,636      54,636      54,636      54,636      54,636      54,636       54,636       54,636       54,636
  Additional Services / Other              7,179       7,179       7,179       7,179       7,179       7,179       7,179       7,179       7,179        7,179        7,179        7,179
  Car Process                             25,570      25,570      25,570      25,570      25,570      25,570      25,570      25,570      25,570       25,570       25,570       25,570
Total Rental Revenue                     529,267     529,267     529,267     529,267     529,267     529,267     529,267     529,267     529,267      529,267      529,267      529,267
  Reimbursements                          10,327      10,327      10,327      10,327      10,327      10,327      10,327      10,327      10,327       10,327       10,327       10,327
Total Revenue                            539,595     539,595     539,595     539,595     539,595     539,595     539,595     539,595     539,595      539,595      539,595      539,595

Expenses
  Executive Compensation                  42,929      42,929      42,929      42,929      42,929      42,929      42,929      42,929      42,929       42,929       42,929       42,929
  Other Employee Compensation             28,941      28,941      28,941      28,941      28,941      28,941      28,941      28,941      28,941       28,941       28,941       28,941
  Repairs & Maintenance                   23,098      23,098      23,098      23,098      23,098      23,098      23,098      23,098      23,098       23,098       23,098       23,098
  Utilities                               22,497      22,497      22,497      22,497      22,497      22,497      22,497      22,497      22,497       22,497       22,497       22,497
  Security                                29,139      29,139      29,139      29,139      29,139      29,139      29,139      29,139      29,139       29,139       29,139       29,139
  G&A                                      3,278       3,278       3,278       3,278       3,278       3,278       3,278       3,278       3,278        3,278        3,278        3,278
  Contractors                             26,625      26,625      26,625      26,625      26,625      26,625      26,625      26,625      26,625       26,625       26,625       26,625
  Travel and Entertainment                 4,553       4,553       4,553       4,553       4,553       4,553       4,553       4,553       4,553        4,553        4,553        4,553
  Marketing/Promotion/Website              3,406       3,406       3,406       3,406       3,406       3,406       3,406       3,406       3,406        3,406        3,406        3,406
  Healthcare Expense                       8,682       8,682       8,682       8,682       8,682       8,682       8,682       8,682       8,682        8,682        8,682        8,682
  Legal and Professional                  15,480      15,480      15,480      15,480      15,480      15,480      15,480      15,480      15,480       15,480       15,480       15,480
  Real Estate Taxes                       40,748      40,748      40,748      40,748      40,748      40,748      40,748      40,748      40,748       40,748       40,748       40,748
  Insurance                               11,656      11,656      11,656      11,656      11,656      11,656      11,656      11,656      11,656       11,656       11,656       11,656
Total Expenses                           261,033     261,033     261,033     261,033     261,033     261,033     261,033     261,033     261,033      261,033      261,033      261,033

Net Operating Income                     278,561     278,561     278,561     278,561     278,561     278,561     278,561     278,561     278,561      278,561      278,561      278,561

Cash Flows
Debt Proceeds - for Creditors
Creditor Payment - at Close
TP Krog                                         0           0           0           0           0           0           0           0           0            0            0            0
Creditor and Other Payments - Ongoing     (34,951)    (34,951)    (34,951)    (34,951)    (34,951)    (34,951)    (34,951)    (34,951)    (34,951)     (34,951)     (34,951)     (34,951)
Maintenance Capex                          (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)     (7,368)      (7,368)      (7,368)      (7,368)
Debt Service                             (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)   (134,326)    (134,326)    (134,326)    (134,326)
New Equity                                      0           0           0           0           0           0           0           0           0            0            0            0
Debt Draws                                      0           0           0           0           0           0           0           0           0            0            0            0
Net Cash Flows                            101,917     101,917     101,917     101,917     101,917     101,917     101,917     101,917     101,917      101,917      101,917      101,917

Change in Cash
Beginning Balance                              0     101,917     203,834     305,751     407,667     509,584     611,501     713,418     815,335       917,252    1,019,168    1,121,085
Change in Cash                           101,917     101,917     101,917     101,917     101,917     101,917     101,917     101,917     101,917       101,917      101,917      101,917
Ending Cash Balance                      101,917     203,834     305,751     407,667     509,584     611,501     713,418     815,335     917,252     1,019,168    1,121,085    1,223,002
                              Case 20-71227-pmb Doc 75-2 Filed 03/05/21 Entered 03/05/21 11:47:18 Desc
Areu Studios Pro Forma
                         Exhibit 2: Greenberg Georgia Firm and TV Studio Holdings LLC Financial Projecti Page 5 of 5

Net Operating Income and Cash Flows

                                 Month         49           50           51           52           53           54           55           56           57           58           59           60
                                  Year          5            5            5            5            5            5            5            5            5            5            5            5

Revenue
  Existing Stages                         177,940      177,940      177,940      177,940      177,940      177,940      177,940      177,940      177,940      177,940      177,940      177,940
  Existing Office / Production            277,198      277,198      277,198      277,198      277,198      277,198      277,198      277,198      277,198      277,198      277,198      277,198
  Revenue Share / Passthrough              56,275       56,275       56,275       56,275       56,275       56,275       56,275       56,275       56,275       56,275       56,275       56,275
  Additional Services / Other               7,359        7,359        7,359        7,359        7,359        7,359        7,359        7,359        7,359        7,359        7,359        7,359
  Car Process                              26,337       26,337       26,337       26,337       26,337       26,337       26,337       26,337       26,337       26,337       26,337       26,337
Total Rental Revenue                      545,109      545,109      545,109      545,109      545,109      545,109      545,109      545,109      545,109      545,109      545,109      545,109
  Reimbursements                           10,682       10,682       10,682       10,682       10,682       10,682       10,682       10,682       10,682       10,682       10,682       10,682
Total Revenue                             555,792      555,792      555,792      555,792      555,792      555,792      555,792      555,792      555,792      555,792      555,792      555,792

Expenses
  Executive Compensation                   43,359       43,359       43,359       43,359       43,359       43,359       43,359       43,359       43,359       43,359       43,359       43,359
  Other Employee Compensation              30,388       30,388       30,388       30,388       30,388       30,388       30,388       30,388       30,388       30,388       30,388       30,388
  Repairs & Maintenance                    23,907       23,907       23,907       23,907       23,907       23,907       23,907       23,907       23,907       23,907       23,907       23,907
  Utilities                                23,397       23,397       23,397       23,397       23,397       23,397       23,397       23,397       23,397       23,397       23,397       23,397
  Security                                 30,014       30,014       30,014       30,014       30,014       30,014       30,014       30,014       30,014       30,014       30,014       30,014
  G&A                                       3,377        3,377        3,377        3,377        3,377        3,377        3,377        3,377        3,377        3,377        3,377        3,377
  Contractors                              27,957       27,957       27,957       27,957       27,957       27,957       27,957       27,957       27,957       27,957       27,957       27,957
  Travel and Entertainment                  4,690        4,690        4,690        4,690        4,690        4,690        4,690        4,690        4,690        4,690        4,690        4,690
  Marketing/Promotion/Website               3,508        3,508        3,508        3,508        3,508        3,508        3,508        3,508        3,508        3,508        3,508        3,508
  Healthcare Expense                        9,116        9,116        9,116        9,116        9,116        9,116        9,116        9,116        9,116        9,116        9,116        9,116
  Legal and Professional                   15,945       15,945       15,945       15,945       15,945       15,945       15,945       15,945       15,945       15,945       15,945       15,945
  Real Estate Taxes                        42,378       42,378       42,378       42,378       42,378       42,378       42,378       42,378       42,378       42,378       42,378       42,378
  Insurance                                12,005       12,005       12,005       12,005       12,005       12,005       12,005       12,005       12,005       12,005       12,005       12,005
Total Expenses                            270,039      270,039      270,039      270,039      270,039      270,039      270,039      270,039      270,039      270,039      270,039      270,039

Net Operating Income                      285,753      285,753      285,753      285,753      285,753      285,753      285,753      285,753      285,753      285,753      285,753      285,753

Cash Flows
Debt Proceeds - for Creditors
Creditor Payment - at Close
TP Krog                                          0            0            0            0            0            0            0            0            0            0            0            0
Creditor and Other Payments - Ongoing      (34,951)     (34,951)     (34,951)     (34,951)     (34,951)     (34,951)           0            0            0            0            0            0
Maintenance Capex                           (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)      (7,368)
Debt Service                              (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)    (134,326)
New Equity                                       0            0            0            0            0            0            0            0            0            0            0            0
Debt Draws                                       0            0            0            0            0            0            0            0            0            0            0            0
Net Cash Flows                             109,108      109,108      109,108      109,108      109,108      109,108      144,060      144,060      144,060      144,060      144,060      144,060

Change in Cash
Beginning Balance                        1,223,002    1,332,110    1,441,219    1,550,327    1,659,436    1,768,544    1,877,653    2,021,712    2,165,772    2,309,831    2,453,891    2,597,950
Change in Cash                             109,108      109,108      109,108      109,108      109,108      109,108      144,060      144,060      144,060      144,060      144,060      144,060
Ending Cash Balance                      1,332,110    1,441,219    1,550,327    1,659,436    1,768,544    1,877,653    2,021,712    2,165,772    2,309,831    2,453,891    2,597,950    2,742,010
